Citation Nr: 1714578	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2011 and January 2014 rating decisions. 

In November 2011, the RO continued the 30 percent rating for the Veteran's service-connected PTSD.  In December 2011, the Veteran filed a notice of disagreement (NOD).  In July 2012, the RO issued a statement of the case (SOC). Later that month, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  In January 2014, after conducting additional development of the case, the RO issued a rating decision and supplemental SOC (SSOC), wherein the RO continued the Veteran's 30 percent for PTSD prior to December 13, 2013, but increased the rating to 50 percent from that date.

In December 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In March 2015, the Board remanded the claim on appeal for further action, to include additional development of the evidence.  In a June 2016 rating decision, the agency of original jurisdiction (AOJ)increased the rating for PTSD to 70 percent, effective October 1, 2009 (more than one year prior to the date of filing of the current  claim for increase).  Then, after accomplishing further action, the AOJ denied  a rating in excess of 70 percent for PTSD , as reflected in a June 2016 SSOC.  

As, pertinent to the current claim, a higher rating is assignable, and a that claimant is presumed to seek the maximum available benefit for a disability--see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) and  AB v. Brown, 6 Vet. App. 35, 38 (1993)-the matter of the   Veteran's entitlement to a rating in excess of 70 percent remains viable on appeal.  .

While the Veteran previously had a paper claims file, this  appeal is now fully being processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since October 15, 2009 (one year prior to the filing of the current claim for increase), the Veteran's psychiatric symptoms primarily have included weekly panic attacks, irritability, chronic sleep impairment, flashbacks, and depressed mood; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).



VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a higher rating for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  This letter meets the VCAA's content of notice and timing of notice requirements. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of various VA examinations, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disability under consideration, and VA treatment records.   The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's December 2014 Board hearing, along with various written statements provided by the Veteran and his spouse.  The Board finds that no additional AOJ action to further develop the record in connection with these claims, prior to appellate consideration, is required. 

As noted, the Veteran was provided an opportunity to set forth his contentions during the December 2014 Board hearing. During the hearing, the undersigned VLJ identified the issues on appeal, to include the claim for increased rating.  Moreover, information was elicited regarding the severity of, and treatment for, the Veteran's PTSD.  While the submission of specific, additional evidence was not explicitly suggested with respect to any claim, on these facts, any omission in this regard was harmless, inasmuch as, following the hearing, the Board directed additional development of the claim and, as a consequence, additional evidence was added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010).  

Furthermore, the Board finds that the purposes of the Board's March 2015 remand directives have been fulfilled.   VA treatment records from prior to February 2013 and since January 2014 were obtained.  The Veteran also explained that he only receives treatment from VA.  Additionally, the March 2015 remand required that the Veteran be afforded a VA examination to determine the severity of his PTSD, to include a retrospective opinion regarding any change in the severity of PTSD.  In June 2016, the Veteran was afforded such an examination.  Further, in an addendum dated June 2016, the examiner offered a retrospective opinion regarding the onset of any worsening of the Veteran's PTSD symptoms.  After the receipt of additional evidence, the claim was last adjudicated in a June 2016 SSOC.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.   It is necessary to rate the disability from the point of view of the Veteran working or seeking work (38 C.F.R. § 4.2), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 3 8 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the appropriateness of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, staged rating of the disability may be warranted.

The 70 percent rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9413.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  [However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the DSM was recently revised, and that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))].

Based on a review of the evidence of record, the Board finds that during the entire period under consideration in this appeal, the Veteran's symptoms have resulted in occupational and social impairment with deficiencies in most areas.  Total social and occupational impairment has not been shown.

In a November 2010, the Veteran's spouse stated that the Veteran experiences multiple nightmares per week.  Additionally, she explained that the Veteran has a very short temper.  She also stated that the Veteran has a difficult time around crowds and often stands or sits with his back towards the wall in order to keep an eye on people.  Finally, she stated that the Veteran has become more anti-social.

The Veteran was afforded a VA examination in January 2011.  The Veteran reported occasional depression.  He reported living with his second wife of six years.  He stated that his wife is supportive and stable.  The Veteran reported close relationships with his children, mother and grandchildren.  He also reported a few close friendships, but could not remember the names of his close friends.  The Veteran stated that he plays golf once per week with a group.  He explained that he goes to lunch once a week with his wife.  Examination revealed normal appearance, psychomotor activity, speech, attitude, affect, attention, orientation, thought processes and content.  Mood was euthymic.  The Veteran reported impaired sleep, to include experiencing nightmares three times a week.  Panic attacks occurring three to four times a week were also noted.  There were no homicidal or suicidal thoughts.  The Veteran was able to maintain minimum hygiene.  Recent memory was mildly impaired.  The Veteran was employed full-time at VA as a rehabilitation technician.  A GAF score of 63 was recorded.  The examiner stated that there was not total social and occupational impairment due to PTSD symptoms.

The Veteran was afforded a VA examination in December 2013.  The Veteran reported poor sleep and irritability.  He reported a good relationship with his children, but no close friends.  The Veteran was unemployed after working for VA previously.  The following symptoms were noted: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, persistent delusions or hallucinations.

During the December 2014 Board hearing, the Veteran and his spouse testified regarding the Veteran's PTSD symptomatology.  The Veteran stated that he has nightmares almost nightly.  He stated that he awakens about four times per night to check the locks on the doors in his house.  The Veteran testified to being very impatient.  He also explained that he has no close friends.  The Veteran testified to being in a state of constant depression.  The Veteran reported that he has impaired judgment and thinking and he also gets confused easily.  The Veteran also testified to climbing up a bridge one night while contemplating jumping off the bridge.  He stated that this occurred in 2000 or 2001.  The Veteran also reported having hallucinations and delusions, particularly at night when he is checking the locks on his doors.  The Veteran's spouse testified to increasing irritability and the Veteran's lack of close friendships.

The Veteran was afforded a VA examination in June 2016.  There, it was noted that PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported not working since 2013.  The following symptoms were noted: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner stated that the Veteran's PTSD symptoms increased by approximately 20 percent in October 2009.  In an addendum dated June 2016, the examiner explained that theoretically the severity of the Veteran's symptoms could date back to 1972, but it is not medically responsible to be more specific regarding the date of the worsening of symptoms beyond the documentation date of October 2009.

VA treatment records dated throughout the period under consideration in this  appeal are of record.  To that end, the Veteran reported receiving mental health treatment from VA approximately every three months.  He testified that he has not received private mental health treatment.  VA treatment records are largely congruent with the above-cited VA examination reports.  Primarily, symptoms of chronic sleep impairment, irritability, depression and an inability to establish and maintain relationships are reflected in these records, which include no evidence of gross impairment in thought processes or communication, gross inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms.  A June 2013 VA treatment record notes aa assigned  GAF score of 65 (the only such score documented in treatment records during the relevant period under consideration). 

The Board finds that the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included chronic sleep impairment, anxiety, depressed mood, irritability, and weekly panic attacks.  Such symptoms are of the type and extent, frequency or severity, as appropriate, to approximate no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's main problems appear to be chronic sleep impairment and weekly panic attacks.  Furthermore, he has had difficulty in establishing and maintaining effective social relationships.  Thus, collectively, the evidence indicates that the Veteran's PTSD has resulted in a level of occupational and social impairment which more nearly approximates no more than a 70 percent disability rating.

The Board finds that at no point pertinent to the current claim for increase has the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the maximum, 100 percent rating.  As indicated, under the rating formula, such a rating is assigned for total occupational and social impairment, as demonstrated by certain symptoms.    However, there has been no showing of such symptoms as gross impairment in thought processes or communication, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

The Board acknowledges the Veteran's testimony that he has experienced occasional delusions and/or hallucinations.  Among the criteria for a 100 percent rating is persistent delusions or hallucinations. However, there is no evidence that any such delusions or hallucinations are persistent.  Indeed, the Veteran, himself, has stated that the purported delusions or hallucinations occur sporadically, mainly at night when he checks the locks on the doors in his home.  In any event, the symptomatology experienced by the Veteran has not rendered him totally socially and occupationally impaired.  Indeed, the Veteran has maintained strong and positive relationships, including with his wife, children and grandchildren.  Moreover, the Veteran has reported going golfing with some regularity with fellow veterans.  While he had had some difficulty establishing and maintaining relationships, the Veteran is not totally impaired from doing so. The Board further acknowledges that the Veteran has been unemployed since February 3, 2013.  However, as explained above, and below, the evidence does not reflect that PTSD symptoms have resulted in total social and occupational impairment.

The Board further finds that the GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  As noted, the Veteran has been assigned GAF scores in the 60s.  Pursuant to the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board  reiterates that it is the symptoms shown, and not the GAF scores assigned, that provide the primary basis for an assigned rating.  See 38 C.F.R. § 3.156.  Here, however, as the As rhe Thus, as the assigned GAF scores  reflect even less impairment than that contemplated in the assigned, 70 percent rating, they clearly provide no basis for assignment of an  even higher,  100 percent rating. 

On this record, the Board finds that the Veteran is not shown to have experienced symptoms of the type, and extent, frequency or severity, as appropriate, to result in total occupational and social impairment, as contemplated by t a 100 percent rating.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra. However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the maximum, 100 percent rating under VA's rating schedule.

Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the type, extent, and frequency or severity of described symptomatology that are indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's PTSD is appropriately rated as a single disability, and all of  his psychiatric symptoms have been considered in the evaluation of the disability.   The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as  to render the schedular rating criteria  for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in a June 2016 rating decision, a TDIU was awarded, effective February 3, 2013 (the date the Veteran ceased working).  However, prior to that date, there is no evidence or argument that the Veteran's PTSD actually or effectively rendered him unemployable.  Indeed, prior to February 3, 2013, the Veteran was able to work full-time at VA, despite his PTSD symptomatology, and neither the Veteran, nor any mental health professional, has indicated otherwise.  Under these circumstances, no claim for a TDIU due to PTSD has been raised in conjunction with the current claim for increase, and need not be addressed herein.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Hart, and that a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


